Citation Nr: 0801425	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a throat condition.

2.  Entitlement to service connection for tinea cruris with 
furunculosis, claimed as knots in groin area. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a throat condition and furunculosis. 


FINDINGS OF FACT

1.  Competent evidence of a nexus between a throat condition 
and active military service is not of record. 

2.  When resolving all doubt in the veteran's favor, the 
evidence shows that the veteran's tinea cruris with 
furunculosis began in service.


CONCLUSIONS OF LAW

1.  A throat condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  Tinea cruris with furunculosis, claimed as knots in groin 
area, was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West, 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

Throat Condition

The veteran claims that his problems swallowing started 
within one year of his separation from service.  Thus, 
service connection is warranted.

After carefully reviewing the evidence of record, the Board 
finds that there is no record of treatment or diagnosis of a 
throat condition.  Thus, the first criterion for service 
connection has not been met.  In fact, the service medical 
records are completely silent in this regard, there is no 
evidence of a throat disorder within a year of service or at 
any point after service.  The only post service mention of 
the veteran's throat came from an April 2005 medical record, 
which shows that his pharynx was benign.  No pertinent 
diagnosis was recorded.

In order to establish entitlement to service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of a diagnosed throat condition, service connection must be 
denied.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

As previously noted, there is no competent medical evidence 
that establishes the veteran has a current disability 
regarding his throat.  The Board has considered the veteran's 
statements made in conjunction with his claim; however, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to the etiology of his problems 
swallowing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for an 
alleged throat condition must be denied.  See 38 U.S.C.A 
§5107 (West Supp. 2007).

Furunculosis

The veteran asserts that he was treated for a skin condition 
of the groin while in service and since that time he has 
experienced skin problems.  Thus, service connection is 
warranted.

When after carefully reviewing the evidence of record and 
resolving all doubt in the veteran's favor, the Board finds 
that service connection for tinea cruris with furunculosis is 
warranted.  At the outset, the Board notes that the record 
shows that the veteran has a diagnosis of tinea cruris which 
is well controlled with Clotrimazole cream and recurrent 
furunculosis in the groin area.  In fact, an April 2005 
medical report shows an assessment of tinea cruris with 
furuncles and that the veteran was treated with Clotrimazole 
and Doxycycline.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a current disability 
exists if the diagnosed disability is present at the time of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The Board also notes that on VA examination in June 
2005 this treatment was referenced and it was noted that the 
veteran has had tinea cruris, which was controlled by 
Clotrimazole cream, and recurrent furunculosis in the groin, 
although no current lesions were present.  Given that the 
veteran had an assessment of tinea cruris at the time of 
filing his claim in April 2005 and the VA examiner's 
impression of recurrent furunculosis and tinea cruris 
controlled by medication, the Board finds that a current 
disability is present.  McClain, supra.

The Board also finds that the competent and credible evidence 
shows that the disorder began in service and has continued 
since service.  In fact, the service medical records show 
that in March 1970, the veteran received treatment for pain 
in his groin area.  Additionally, in August 1970 the reports 
show that he was treated for tinea cruris, a fungal infection 
in the groin area, and in December 1970, he again presented 
for ulcerated soars on his penis and was placed on 
Tetracycline to treat his condition.  As previously 
indicated, in an April 2005 outpatient treatment report, the 
veteran reported that he has had skin problems since service 
and an assessment of tinea cruris and furunculosis was noted.  
In June 2005, the veteran again stated that he has had 
recurrent boils in the groin area since service and the 
examiner noted such as well.  Although the VA examiner noted 
no current lesions, recurrent furunculosis in the groin area 
was reported, and the VA examiner noted that the veteran's 
tinea cruris was "well controlled now with Clotrimazole 
cream," but prior to using the medication the tinea cruris 
would have involved about 1 percent or less of the total body 
area.  

In this regard, the Board finds that the veteran has the 
current skin disorders, although they are controlled by 
medication during non flare-up periods.  The Board also finds 
that the record establishes that the veteran's skin disorders 
began in service.  In this regard, the Board points out that 
the veteran is competent to describe symptoms of recurrent 
skin diseases.  In April 2005 and June 2005, the veteran 
stated that he has had recurrent boils in his groin since his 
service in Vietnam.  In fact, at his June 2005 VA examination 
the veteran reported that he has had an infection in his 
groin area every three months since he left service.  He 
stated his last infection was in March 2005, which is 
supported by his medical reports.  

The veteran is capable of testifying as to observable 
symptoms of an injury or illness, as well as the length of 
time those symptoms have persisted.  See Layno v. Brown 6 
Vet. App. 465, 469-70 (1994); see also, Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  Lay statements can be sufficient 
to establish evidence of a relationship between the present 
disability and the post service symptomatology, if the 
relationship and the disability are capable of lay 
observation.  See Hickson  v. West, 12 Vet. App. 247, 253 
(1999).  As such, in this case, a current diagnosis of tinea 
cruris with furunculosis has been made, the service medical 
records show treatment for the skin disorders, and the 
veteran's lay testimony establishes continuity of 
symptomatology between his claim of furunculosis and service, 
as skin conditions are in the purview of a layperson to 
identify.  

Therefore, resolving reasonable doubt in the veteran's favor, 
service connection for tinea cruris with furunculosis is 
granted.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the July 
2005 decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a throat problem 
condition is denied.

Entitlement to service connection for tinea cruris with 
furunculosis, claimed as knots in groin area, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


